Exhibit 10.2

EQUITY AWARD ACCELERATION AND SHARE RESTRICTION AGREEMENT

This Equity Award Acceleration and Share Restriction Agreement (this
“Agreement”) is made and entered into as of December 31, 2015 (the “Effective
Date”), by and between BioMed Realty Trust, Inc., a Maryland corporation (the
“Company”), and Alan D. Gold (“Holder”).

R E C I T A L S

A. WHEREAS, Holder currently holds the unvested restricted stock awards and
unvested performance units described on Exhibit 1 attached hereto (collectively,
the “Unvested Equity Awards”).

B. WHEREAS, a portion of the Unvested Equity Awards are scheduled to vest on
January 1, 2016, in accordance with their terms (the “January 2016 Unvested
Equity Awards”), which January 2016 Unvested Equity Awards are identified on
Exhibit 1 attached hereto.

C. WHEREAS, a portion of the Unvested Equity Awards are scheduled to vest after
January 1, 2016, in accordance with their terms (the “Additional Unvested Equity
Awards”), which Additional Unvested Equity Awards are separately identified on
Exhibit 1 attached hereto.

D. WHEREAS, the Company has entered into that certain Agreement and Plan of
Merger, dated as of October 7, 2015, among the Company, BioMed Realty, L.P. (the
“Partnership”) and BRE Edison Holdings, L.P. (“Parent”), BRE Edison L.P. and BRE
Edison Acquisition L.P. (the “Merger Agreement”), pursuant to which the Company
will become a wholly-owned subsidiary of Parent.

E. WHEREAS, the Company has agreed to accelerate the vesting of the Unvested
Equity Awards so that such awards shall vest and/or be settled effective as of
December 31, 2015, subject to Holder’s execution of this Agreement.

NOW, THEREFORE, in consideration of the mutual promises herein contained, the
Company and Holder agree as follows.

1. TERM. The term of this Agreement shall commence on the Effective Date and
shall continue until the first to occur of (a) the closing of the transactions
contemplated by the Merger Agreement (the “Closing”), (b) the date of Holder’s
Qualifying Termination (as defined below), provided such Qualifying Termination
occurs prior to the Merger Termination Date (as defined below), or (c) the lapse
of the Transfer Restrictions and the Forfeiture Restrictions set forth herein
with respect to all shares of the Company’s common stock (the “Shares”) issued
to Holder upon the accelerated vesting of the Additional Unvested Equity Awards.
Following the expiration of the term of this Agreement, the Transfer
Restrictions and the Forfeiture Restrictions, if any, set forth herein shall
lapse and no longer apply.

2. ACCELERATED VESTING OF EQUITY AWARDS. Subject to Holder’s continued
employment with the Company through December 31, 2015:

2.1 The vesting of the January 2016 Unvested Equity Awards shall accelerate and
such awards shall become vested and/or settled in Shares effective as of
December 31, 2015, in the amounts set forth on Exhibit 1 attached hereto (the
“January 2016 Accelerated Equity Awards”); and

2.2 The vesting of the Additional Unvested Equity Awards shall accelerate and
such awards shall become vested and/or settled in Shares effective as of
December 31, 2015, in the amounts set forth on Exhibit 1 attached hereto (the
“Additional Accelerated Equity Awards,” and together with the January 2016
Accelerated Equity Awards, the “Accelerated Equity Awards”).

 

1



--------------------------------------------------------------------------------

3. TRANSFER RESTRICTIONS.

3.1 Unless Holder receives the Company’s prior written consent, the Holder shall
not sell, assign, transfer, pledge, hypothecate, encumber, or otherwise dispose
of (collectively, “Transfer”) the Shares issued pursuant to the Additional
Accelerated Equity Awards, and any attempted Transfer thereof is strictly
prohibited and shall be null and void (the “Transfer Restrictions”).
Notwithstanding the forgoing sentence, for the avoidance of doubt, the Transfer
Restrictions shall not apply to any Transfer expressly contemplated by the
Merger Agreement.

3.2 The Transfer Restrictions set forth in Section 3.1 above shall lapse and no
longer apply following the date on which the Additional Accelerated Equity
Awards would have otherwise vested absent the acceleration of vesting set forth
in Section 2 above pursuant to the Company’s 2004 Incentive Award Plan, as
amended (the “2004 Plan”), the award agreements issued thereunder pursuant to
which such Additional Accelerated Equity Awards were granted (the “Award
Agreements”) or the Change in Control and Severance Agreement (as defined
below).

3.3 Notwithstanding the forgoing, in the event that the Merger Agreement is
terminated pursuant to its terms (the “Merger Termination Date”) or (b) the
Closing does not occur prior to April 8, 2016, the Company shall, upon Holder’s
written request, waive the Transfer Restrictions to permit Holder’s sale of
Shares issued to Holder with respect to the Additional Accelerated Equity Awards
to the extent necessary to assist Holder in meeting his or her federal and state
income tax obligations arising as a result of the acceleration of the Additional
Accelerated Equity Awards, as determined by the Company in its reasonable good
faith judgment.

4. REVESTING OF SHARES.

4.1 Unless Holder’s employment is terminated prior to the Merger Termination
Date as a result of a Qualifying Termination or Holder’s voluntary termination
for any reason, Holder hereby agrees that any Shares issued to Holder pursuant
to the accelerated vesting of the Additional Accelerated Equity Awards pursuant
to Section 2 above, the vesting of which was performance-based, shall
automatically and without further action by the Company or Holder, as of the
Merger Termination Date, become “Unvested Shares” for purposes of this
Agreement. Notwithstanding the foregoing, in the event Holder’s employment is
terminated for Cause prior to the Merger Termination Date, Holder shall
immediately forfeit any and all Shares issued pursuant the Additional
Accelerated Equity Awards pursuant to Section 2.

4.2 Subject to the provisions of Sections 4.3 and 4.4 below, in the event of
Holder’s termination of employment or service with the Company or any of its
subsidiaries for any reason following the Merger Termination Date, or in the
event the Unvested Shares fail to vest pursuant to Section 4.3 because of the
Company’s failure to satisfy the applicable performance objectives under the
applicable Award Agreement, all of the Unvested Shares, or such portion of the
Unvested Shares that has failed to vest on the applicable vesting dates pursuant
to Section 4.3, shall thereupon be forfeited immediately and without any further
action by the Company (the “Forfeiture Restriction”). Upon the occurrence of
such a forfeiture, the Company shall become the legal and beneficial owner of
the Unvested Shares and all rights and interests therein or relating thereto,
and the Company shall have the right to retain and transfer to its own name the
number of Unvested Shares being forfeited by Holder.

4.3 Following the Merger Termination Date, any Unvested Shares shall be released
from the Forfeiture Restriction in accordance with the performance-based vesting
schedule set forth in the Award Agreement which previously governed the
Additional Accelerated Equity Award pursuant to which such Unvested Shares were
issued (the “Original Award Agreement”). As soon as administratively practicable
following the release of any Shares from the Forfeiture Restriction, the Company
shall deliver to Holder the Shares so released. Holder (or the beneficiary or
personal representative of Holder in the event of Holder’s death or incapacity,
as the case may be) shall deliver to the Company any representations or other
documents or assurances as the Company or its representatives deem necessary or
advisable in connection with any such delivery.

 

2



--------------------------------------------------------------------------------

4.4 The Shares issued upon acceleration of the Additional Accelerated Equity
Awards pursuant to Section 2 above and Holder’s executed Stock Power and
Assignment shall be held by the Company until such Shares are fully released
from the Forfeiture Restriction (if applicable) and the Transfer Restrictions.
In such event, Holder shall not retain physical custody of any certificates
representing Unvested Shares issued to Holder. Holder, by execution of this
Agreement, shall be deemed to appoint, and does so appoint, the Company and each
of its authorized representatives as Holder’s attorney(s)-in-fact to effect any
transfer of forfeited Unvested Shares to the Company as may be required pursuant
to this Agreement, and to execute such representations or other documents or
assurances as the Company or such representatives deem necessary or advisable in
connection with any such transfer. The Company, or its designee, shall not be
liable for any act it may do or omit to do with respect to holding the Shares in
escrow and while acting in good faith and in the exercise of its judgment.

4.5 Except as otherwise provided herein, upon the vesting of, or issuance of the
Shares by the Company pursuant to the accelerated vesting of, the Accelerated
Equity Awards, Holder shall have all the rights of a stockholder with respect to
said Shares, subject to the restrictions herein, including the right to vote the
Shares and to receive all dividends or other distributions paid or made with
respect to the Shares.

4.6 The Forfeiture Restriction on the Unvested Shares shall not lapse if the
lapsing of such restrictions would likely result in any of the following:

(a) a violation of the restrictions or limitations on ownership provided for
from time to time under the terms of the organizational documents of the
Company; or

(b) income to the Company or any other circumstance that could impair the
Company’s status as a real estate investment trust, within the meaning of
Section 856 through 860 of the Code.

5. BONUS REPAYMENT. In the event of Holder’s voluntary resignation other than
for Good Reason prior to the Closing or the Merger Termination Date, as
applicable, Holder agrees to repay to the Company within thirty (30) days
following such termination of employment any annual cash bonus amount paid to
Holder by the Company with respect to the Company’s 2015 fiscal year.

6. BEST PAY AGREEMENT. This Agreement shall be subject to the terms and
conditions set forth in that certain letter agreement dated as of December 31,
2015, between Holder, the Company and BioMed Realty, L.P. related to certain
potential reductions in the compensation payable to Holder in the event that any
payment or benefit received or to be received by Holder pursuant to the terms of
any plan, arrangement or agreement (including any payment or benefit received in
connection with a change of control or the termination of Holder’s employment)
would be subject (in whole or part) to the excise tax imposed under Section 4999
of the Internal Revenue Code of 1986, as amended.

7. DEFINITIONS. For purposes of this Agreement, the following terms shall have
the meanings given below:

7.1 “Cause” shall have the meaning given to such term in the Change in Control
and Severance Agreement.

7.2 “Change in Control and Severance Agreement” means that certain Change in
Control and Severance Agreement, dated as of January 25, 2012, among the
Company, the Partnership and Holder, as in effect on the Effective Date.

 

3



--------------------------------------------------------------------------------

7.3 “Disability” shall mean the absence of Holder from Holder’s duties with the
Company on a full-time basis for ninety (90) consecutive days or on a total of
one hundred eighty (180) days in any twelve (12) month period, in either case as
a result of incapacity due to mental or physical illness which is determined to
be total and permanent by a physician selected by the Company and reasonably
acceptable to Holder or Holder’s legal representative.

7.4 “Good Reason” shall have the meaning given to such term in the Change in
Control and Severance Agreement.

7.5 “Qualifying Termination” means a termination of Holder’s employment with the
Company or any of its subsidiaries as a result of (i) Holder’s termination by
the Company or any of its subsidiaries without Cause, (ii) Holder’s voluntary
resignation for Good Reason, (iii) Holder’s death, or (iv) Holder’s Disability.

8. RESTRICTIVE LEGENDS AND STOP-TRANSFER ORDERS.

8.1 Legends. Holder understands and agrees that the Company may place the legend
set forth below, or a similar legend, on any stock certificate(s) evidencing
Unvested Shares, if any, together with any other legends that may be required by
state or federal securities laws, the Company’s organizational documents, any
other agreement between such Holder and the Company or any third party:

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO FORFEITURE IN FAVOR OF
THE COMPANY AND MAY BE TRANSFERRED ONLY IN ACCORDANCE WITH THE TERMS OF A
RESTRICTED STOCK AWARD AGREEMENT BETWEEN THE COMPANY AND THE STOCKHOLDER, A COPY
OF WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY.

As soon as administratively practicable following the release of any Unvested
Shares from the Forfeiture Restriction, the Company shall remove any such
legends placed on the stock certificate(s), if any, evidencing the Unvested
Shares.

8.2 Stop-Transfer Instructions. Holder agrees that, to ensure compliance with
the restrictions imposed by this Agreement, the Company may issue appropriate
“stop-transfer” instructions to its transfer agent, if any, and if the Company
transfers its own securities, it may make appropriate notations to the same
effect in its own records. The Company will not be required (a) to transfer on
its books any Shares that have been sold or otherwise transferred in violation
of any of the provisions of this Agreement or (b) to treat as owner of such
Shares, or to accord the right to vote or pay dividends, to any purchaser or
other transferee to whom such Shares have been so transferred.

9. GENERAL PROVISIONS.

9.1 Successors and Assigns, Assignment. The Company may assign any of its rights
and obligations under this Agreement. Any assignment of rights and obligations
by any other party to this Agreement requires the Company’s prior written
consent. This Agreement, and the rights and obligations of the parties
hereunder, will be binding upon and inure to the benefit of their respective
successors, assigns, heirs, executors, administrators and legal representatives.

9.2 Right of Termination Unaffected. Nothing in this Agreement will be construed
to limit or otherwise affect in any manner whatsoever the right or power of the
Company or any of its subsidiaries or affiliates to terminate Holder’s
employment with the Company or any of its subsidiaries or affiliates at any time
for any reason or no reason, with or without Cause (it being understood that
this Section 9.2 shall have no effect on the effectiveness of, and the
obligations of the Company under, the 2004 Plan, the Award Agreements or the
Change in Control and Severance Agreement).

 

4



--------------------------------------------------------------------------------

9.3 Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Maryland, without giving effect to the
principles of conflict of laws. THE PARTIES EXPRESSLY WAIVE ANY RIGHT THEY HAVE
OR MAY HAVE TO A JURY TRIAL OF ANY SUCH SUIT, ACTION OR PROCEEDING. If any one
or more provisions of this Agreement shall for any reason be held invalid or
unenforceable, it is the specific intent of the parties that such provisions
shall be modified to the minimum extent necessary to make it or its application
valid and enforceable.

9.4 Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s corporate headquarters or to the then-current email
address for the Secretary of the Company, and any notice to be given to Holder
shall be addressed to Holder at the most recent physical or email address for
Holder listed in the Company’s personnel records. By a notice given pursuant to
this Section 9.4, either party may hereafter designate a different address for
notices to be given to that party. Any notice shall be deemed duly given when
sent via email or when sent by certified mail (return receipt requested) and
deposited (with postage prepaid) in a post office or branch post office
regularly maintained by the United States Postal Service.

9.5 Titles and Headings. The titles, captions and headings of this Agreement are
included for ease of reference only and will be disregarded in interpreting or
construing this Agreement. Unless otherwise specifically stated, all references
herein to “Sections” and “Exhibits” will mean “sections” and “exhibits” to this
Agreement.

9.6 Amendments and Waivers. This Agreement may be amended only by a written
agreement executed by each of the parties hereto. No amendment of or waiver of,
or modification of any obligation under this Agreement will be enforceable
unless set forth in a writing signed by the party against which enforcement is
sought. Any amendment effected in accordance with this Section 9.6 will be
binding upon all parties hereto and each of their respective successors and
assigns. No delay or failure to require performance of any provision of this
Agreement shall constitute a waiver of that provision as to that or any other
instance. No waiver granted under this Agreement as to any one provision herein
shall constitute a subsequent waiver of such provision or of any other provision
herein, nor shall it constitute the waiver of any performance other than the
actual performance specifically waived.

9.7 Severability. If any provision of this Agreement shall be found by any
arbitrator or court of competent jurisdiction to be invalid or unenforceable,
then the parties hereby waive such provision to the extent of its invalidity or
unenforceability, and agree that all other provisions in this Agreement shall
continue in full force and effect.

9.8 Binding Nature. This Agreement shall be binding upon, and inure to the
benefit of, the successors and personal representatives of the respective
parties hereto.

9.9 Entire Agreement. This Agreement (together with the other documents
referenced therein) constitutes the entire agreement and understanding of the
parties with respect to the subject matter of this Agreement, and supersedes all
prior understandings and agreements, whether oral or written, between or among
the parties hereto with respect to the specific subject matter hereof and
thereof.

9.10 Further Assurances. The parties agree to execute such further documents and
instruments and to take such further actions as may be reasonably necessary to
carry out the purposes and intent of this Agreement.

 

5



--------------------------------------------------------------------------------

9.11 Counterparts; Facsimile Signatures. This Agreement may be executed in any
number of counterparts, each of which when so executed and delivered will be
deemed an original, and all of which together shall constitute one and the same
agreement. This Agreement may be executed and delivered by facsimile and upon
such delivery the facsimile signature will be deemed to have the same effect as
if the original signature had been delivered to the other party.

9.12 Tax Representations. Holder has reviewed with Holder’s own tax advisors the
federal, state, local and foreign tax consequences of this investment and the
transactions contemplated by this Agreement. Holder is relying solely on such
advisors and not on any statements or representations of the Company or any of
its agents. Holder understands that Holder (and not the Company) shall be
responsible for Holder’s own tax liability that may arise as a result of this
investment or the transactions contemplated by this Agreement.

9.13 Withholding. All amounts payable to Holder under this Agreement shall be
subject to any and all federal, state, local and foreign taxes required to be
withheld pursuant to applicable law.

[SIGNATURE PAGE FOLLOWS]

 

6



--------------------------------------------------------------------------------

In Witness Whereof, the parties hereto have executed this Equity Award
Acceleration and Share Restriction Agreement as of the date first written above.

 

HOLDER:     COMPANY: ALAN D. GOLD     BIOMED REALTY TRUST, INC. By:  

/s/ Alan D. Gold

    By:  

/s/ Jonathan P. Klassen

Address:    

Name: Jonathan P. Klassen

Title: EVP, General Counsel and Secretary

     

Address: 17190 Bernardo Center Drive

San Diego, CA 92128

LIST OF EXHIBITS

 

Exhibit 1:    Unvested Equity Awards Exhibit 2:    Stock Power and Assignment
Separate from Stock Certificate



--------------------------------------------------------------------------------

EXHIBIT 1

UNVESTED EQUITY AWARDS

 

January 2016 Unvested Equity Awards

 

Grant Date

   Restricted Stock or
Performance Units    Number of Shares/Units (at Maximum
Value) to be Accelerated  

1/25/2012

   Restricted Stock      24,594   

1/16/2013

   Restricted Stock      25,065   

1/15/2014

   Restricted Stock      26,738   

1/28/2015

   Restricted Stock      22,493   

1/16/2013

   Performance Units      100,260   

 

Additional Unvested Equity Awards

Grant Date

  

Restricted Stock

or Performance

Units

   Number of
Shares/Units (at
Maximum Value)
to be Accelerated     

Vesting Schedule Absent Acceleration

1/16/2013

   Restricted Stock      25,065       25,065 Shares on 1/1/2017

1/15/2014

   Restricted Stock      53,476       26,738 Shares on each of 1/1/2017 and
1/1/2018

1/28/2015

   Restricted Stock      67,479       22,493 Shares on each of 1/1/2017,
1/1/2018 and 1/1/2019

1/15/2014

   Performance Units      213,900       1/1/2017

1/28/2015

   Performance Units      179,944       1/1/2018

The performance unit awards shall vest as determined under the applicable Award
Agreements for such performance units, except that:

 

  •   With respect to the performance unit awards with an original Measurement
Date (as defined in the Award Agreement for such performance units) of
December 31, 2015, the Determination Date shall be deemed to be December 31,
2015.

 

  •   With respect to the performance unit awards with an original Measurement
Date (as defined in the Award Agreement for such performance units) of
December 31, 2016 or December 31, 2017, the Measurement Date and the
Determination Date shall be deemed to be December 31, 2015 and the Ending
Average Market Value of the Company’s common stock shall be deemed to be $23.75
per share.



--------------------------------------------------------------------------------

EXHIBIT 2

STOCK POWER AND ASSIGNMENT

SEPARATE FROM CERTIFICATE

FOR VALUE RECEIVED and pursuant to that certain Equity Award Acceleration and
Share Restriction Agreement dated as of December 31, 2015 (the “Agreement”), the
undersigned hereby sells, assigns and transfers unto                     ,
             shares of the common stock, $0.01 par value per share, of BioMed
Realty Trust, Inc., a Maryland corporation (the “Company”), standing in the
undersigned’s name on the books of the Company represented by Certificate No(s).
         delivered herewith, and does hereby irrevocably constitute and appoint
the Secretary of the Company as the undersigned’s attorney-in-fact, with full
power of substitution, to transfer said stock on the books of the Company. THIS
ASSIGNMENT MAY ONLY BE USED AS AUTHORIZED BY THE AGREEMENT AND ANY EXHIBITS
THERETO.

 

Dated:  

 

        HOLDER     

 

    

(Signature)

 

Alan D. Gold

     (Please Print Name)

Instructions to Holder: Please do not fill in any blanks other than the
signature line. The purpose of this Stock Power and Assignment is to enable the
Company and/or its assignee(s) to acquire the shares pursuant to the Forfeiture
Restriction set forth in the Agreement without requiring an additional signature
on the part of the Holder.